Exhibit 10.2

 

LOGO [g889129ex10_2logo.jpg]

 

BIND Therapeutics, Inc.

325 Vassar Street

Cambridge, MA 02139

 

www.bindtherapeutics.com

phone 617.491.3400

fax 617.491.0351

March 10, 2015

HAND DELIVERED

 

  Re: Employment Terms

Dear Andrew:

Reference is made to (i) that certain employment offer letter, dated as of
June 19, 2012, by and between BIND Therapeutics, Inc., formerly known as BIND
Biosciences, Inc. (the “Company”), and you (the “Employment Terms”), (ii) that
certain letter regarding employment terms dated August 28, 2013 by and between
the Company and you which amended certain of the Employment Terms (the
“Severance Terms”) and (iii) that certain Employee Confidentiality,
Non-competition and Assignment of Intellectual Property Agreement, dated as of
June 25, 2012, by and between you and the Company (the “NDA”). This letter
hereby amends, restates and replaces the Severance Terms in their entirety.
Capitalized terms used in this letter without definition have the meanings given
to such terms on Exhibit A.

The Employment Terms are hereby amended such that if the Company terminates your
employment without Cause or you resign your employment for Good Reason (in
either event, a “Qualifying Termination”), subject to your execution of a
release acceptable to the Company (the “Release”) within the 30-day period
following your Separation from Service, the expiration of any revocation period
provided in the Release and your continued compliance with the terms of the NDA,
the Company will pay you the Severance Amount in substantially equal
installments in accordance with the Company’s ordinary payroll practices over
the Severance Period.

Subject to your timely executing (and not revoking) the Release as described
above and your continued compliance with the terms of the NDA, if the Qualifying
Termination is (i) a CEO Termination Event, then each outstanding Company stock
option held by you shall immediately vest and become exercisable with respect to
100% of the shares of Company common stock subject thereto, or (ii) a COC
Termination Event, then each outstanding equity award of the Company held by you
that was granted on or after September 1, 2013, including, without limitation,
each stock option, shall immediately vest and, if applicable, become exercisable
with respect to 100% of the shares of Company common stock subject thereto.
Except as otherwise provided in clause (i) of the immediately preceding
sentence, the vesting of each equity award of the Company granted prior to
September 1, 2013 shall accelerate in accordance with the terms and conditions
of the agreement evidencing such award.

In addition, subject to your timely executing (and not revoking) the Release as
described above and your continued compliance with the terms of the NDA, if
following your Qualifying Termination you timely elect continued group medical
insurance coverage pursuant to COBRA, the Company will directly pay or reimburse
you for the applicable premiums for you and your eligible dependents during the
period commencing on the date of your Separation from Service and ending on the
earliest to occur of (a) the final day of the Severance Period, (b) the date you
and/or your eligible dependents are no longer eligible for COBRA and (c) the
date you become eligible to receive medical insurance coverage from a subsequent
employer. Notwithstanding the foregoing, if the Company determines that it
cannot provide such reimbursement of premiums to you without potentially
violating applicable law, the Company shall in lieu thereof provide to you a
taxable monthly payment in an amount equal to the monthly COBRA premium that you
would be required to pay to continue your group medical insurance coverage in
effect



--------------------------------------------------------------------------------

on the date of your termination of employment (based on the premium for the
first month of COBRA coverage), which payment will be made regardless of whether
you elect COBRA continuation coverage and will commence in the month following
the month in which your Separation from Service occurs and end on the earliest
to occur of (x) the final day of the Severance Period, (y) the date you and/or
your eligible dependents are no longer eligible for COBRA and (z) the date you
become eligible to receive medical insurance coverage from a subsequent
employer.

Each installment payment provided under this letter or the Employment Terms
shall at all times be considered a separate and distinct payment for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”).
Notwithstanding anything in this letter or the Employment Terms to the contrary,
to the extent required to avoid a prohibited distribution under Section 409A of
the Code, the benefits provided under this letter or the Employment Terms will
not be provided to you until the earlier of (a) the expiration of the six-month
period measured from the date of your Separation from Service with the Company
or (b) the date of your death. Upon the first business day after expiration of
the relevant period, all payments delayed pursuant to the preceding sentence
will be paid in a lump sum and any remaining payments due will be paid as
otherwise provided herein or in the Employment Terms. Notwithstanding anything
herein to the contrary, in the event that any compensation or benefit that
constitutes “nonqualified deferred compensation” within the meaning of
Section 409A of the Code becomes payable upon the occurrence of a Qualified
Sale, such compensation or benefit shall not be paid unless such Qualified Sale
constitutes a “change in control event” within the meaning of Section 409A of
the Code.

Any successor to the Company (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or otherwise) to all or
substantially all of the Company’s business and/or assets shall assume the
obligations under this letter and the Employment Terms and agree expressly to
perform the obligations under this this letter and the Employment Terms in the
same manner and to the same extent as the Company would be required to perform
such obligations in the absence of a succession. For all purposes under this
letter and the Employment Terms, the term “Company” shall include any successor
to the Company’s business and/or assets which executes and delivers the
assumption agreement described in the preceding sentence or which becomes bound
by the terms of this letter and the Employment Terms by operation of law. No
provision of this letter or the Employment Terms shall be modified, waived or
discharged unless the modification, waiver or discharge is agreed to in writing
and signed by you and by an authorized officer of the Company (other than you).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this letter or the Employment Terms by the other party shall be
considered a waiver of any other condition or provision or of the same condition
or provision at another time. This letter and the Employment Terms represent the
entire understanding of the parties hereto and thereto with respect to the
subject matter hereof and thereof and supersede all prior arrangements and
understandings regarding same. The validity, interpretation, construction and
performance of this letter and the Employment Terms shall be governed by the
laws of the Commonwealth of Massachusetts without regard to conflicts of law.
All amounts payable under this letter are subject to required tax withholdings.
The invalidity or unenforceability of any provision or provisions of this letter
or the Employment Terms shall not affect the validity or enforceability of any
other provision hereof, which shall remain in full force and effect. This letter
may be executed in counterparts, each of which shall be deemed an original, but
all of which together will constitute one and the same instrument.

Except as expressly set forth in this letter, the Employment Terms and the NDA
shall remain unchanged and shall continue in full force and effect according to
their respective terms.

 

2



--------------------------------------------------------------------------------

Sincerely, BIND THERAPEUTICS, INC. By:

/s/ Daniel S. Lynch

Name: Daniel Lynch Title: Chairman of the Board of Directors

 

Acknowledged and Agreed:

/s/ Andrew Hirsch

Andrew Hirsch

 

3



--------------------------------------------------------------------------------

Exhibit A

Definitions

For purposes of the letter agreement to which this Exhibit A is attached (the
“Severance Agreement”), the following defined terms have the following meanings.
Capitalized terms used in this Exhibit A without definition have the meanings
given to them in the Severance Agreement.

1. The Company shall have “Cause” to terminate your employment or service upon
(i) your failure to substantially perform your duties with the Company or comply
with, in any material respect, any of the Company’s policies to which you are
subject; (ii) a determination by the Company that you failed in any material
respect to carry out or comply with any lawful and reasonable directive of the
Company; (iii) your breach of a material provision of any agreement between you
and the Company; (iv) your conviction, or plea of no contest or nolo contendere,
or the imposition of unadjudicated probation on you for any felony or crime
involving moral turpitude; (v) your unlawful use (including being under the
influence) or possession of illegal drugs on the Company’s (or any of its
affiliates’) premises or while performing your duties and responsibilities for
the Company (or any of its affiliates); or (vi) your commission of an act of
fraud, embezzlement, misappropriation, willful misconduct or breach of fiduciary
duty against the Company or any of its affiliates.

2. “First Payroll Date” means the Company’s first ordinary pay date following
the date that is 40 days after the date of your Separation from Service.

3. For the sole purpose of determining your right to separation payments and
benefits under the Severance Agreement, your resignation will be for “Good
Reason” if you resign your employment (i) at any time during the period that
commences on the date that is 6 months after the date of a Trigger Event (as
defined below) and ends on the first anniversary of the date of the Trigger
Event (such period, the “Covered Period”) or (ii) within 30 days after any of
the following: (A) a change in your principal work location despite your stated
disagreement with such a change, to a location more than 60 miles from the
Company’s current location in Cambridge, Massachusetts (travel for Company
business shall not be deemed a change in principal work location); (B) a
material reduction by the Company without your consent in your base salary or
benefits (provided, that if the Company’s Board of Directors has determined that
it is in the best interests of the Company to reduce compensation and benefits
generally, such reduction shall not constitute Good Reason if (1) the reduction
of the salary and benefits is proportionate to the reduction imposed on other
executives of the Company of similar seniority and (2) the reduction does not
reduce the salary and benefits by more than 20% below the level then in effect);
or (C) a material reduction (other than a reduction that constitutes a Trigger
Event) by the Company without your consent in your duties, position, title, or
responsibilities (unless such reduction occurs after a Qualified Sale in which
case a mere change in title or reporting responsibilities will not constitute
Good Reason).

4. “Qualified Sale” shall mean the sale of all or substantially all of the
assets or issued and outstanding capital stock of the Company, or merger or
consolidation involving the Company in which stockholders of the Company
immediately before such merger or consolidation do not own immediately after
such merger or consolidation capital stock or other equity interests of the
surviving corporation or entity representing more than fifty percent (50%) in
voting power of capital stock or other equity interests of such surviving
corporation or entity outstanding immediately after such merger or
consolidation.

5. “Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code.



--------------------------------------------------------------------------------

6. “Severance Amount” means (i) with respect to a Qualifying Termination (a) by
the Company without Cause while you are employed as the Company’s Chief
Executive Officer or during the 1-year period after the date following the date
of the Severance Agreement on which the Company first appoints any individual
other than you as Chief Executive Officer of the Company (such first
appointment, the “Trigger Event”) or (b) by you for Good Reason during the
Covered Period, an amount equal to the sum of 12 months of your then-current
base salary rate plus an additional amount equal to 3.33% of your then-current
annual base salary for each full calendar month elapsed in the year the
Qualifying Termination occurs as of the date of your employment termination (a
termination of employment described in clause (i) of this definition, a “CEO
Termination Event”); (ii) with respect to a Qualifying Termination that occurs
within the three (3) months immediately preceding or the twelve (12) months
immediately following a Qualified Sale, an amount equal to 12 months of your
then-current base salary rate (a “COC Termination Event”), and (iii) with
respect to any other Qualifying Termination, an amount equal to your
then-current base salary rate for a period of six (6) months plus one month for
each full year of continuous service to the Company up to the date of your
termination of employment, not to exceed twelve (12) months in the aggregate, in
the case of clauses (i), (ii) and (iii) hereof, without duplication.

7. “Severance Period” means the period beginning on the First Payroll Date and
ending (i) with respect to a CEO Termination Event or a COC Termination Event,
12 months thereafter and (ii) with respect to any other Qualifying Termination,
6 months plus one month for each full year of continuous service to the Company
up to the date of your termination of employment, not to exceed 12 months in the
aggregate, thereafter.

* * * * *

 

2